Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of February 6,
2008, by and between SulphCo, Inc., a Nevada corporation (along with its
successors and assigns, the “Company”), and Marion Clay Chambers (“Executive”).
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the Company and Executive agree as
follows:
 
1.    Employment.
 
(a)    Term. Subject to the terms hereof, Executive’s employment hereunder shall
commence as of February 6, 2008 (the “Effective Date”) and continue until the
first anniversary of the Effective Date, with automatic one (1) year extensions
thereafter, unless otherwise terminated pursuant to Section 3 of the Agreement
(such period, the “Employment Period”).
 
(b)    Position, Place of Performance and Duties. Executive will serve as the
Company’s Chief Operating Officer, and Executive shall report directly to the
Company’s Chief Executive Officer (“CEO”) and the Company’s Board of Directors
(the “Board”) and any committees thereof. Executive will have the
responsibilities, duties and authority commensurate with the position of Chief
Operating Officer, and Executive will perform such other services of an
executive nature as may be prescribed from time to time by the CEO and the
Board. Executive will generally perform his services hereunder at the Company’s
principal offices in Houston, TX, or such other place as may be agreed to by
Executive and the Board. During the Employment Period, Executive will be
available to travel for business at such times and to such places as may be
reasonably necessary in connection with the performance of his duties hereunder,
including, but not limited to, anywhere in the United States, the Middle East
and Europe. Executive shall devote his full business time and efforts to the
performance of his duties hereunder. For the duration of the Employment Period,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
written approval of the Board, which approval will not be unreasonably withheld;
provided, however, that Executive may, without the approval of the Board, serve
in any capacity with any civic, educational or charitable organization, subject
to Executive’s obligations under this Agreement and any agreement contemplated
under Section 5 of this Agreement.
 
2.    Compensation.
 
(a)    Base Salary. During the Employment Period, the Company will pay Executive
a base salary at the annual rate of $250,000, which amount will be reviewed
annually and subject to adjustment at the good faith discretion of the Board (or
the Compensation Committee of the Board (the “Compensation Committee”)),
including without limitation, discretionary cost of living adjustments (as
adjusted from time to time, the “Base Salary”). The Base Salary will be payable
in substantially equal installments in accordance with the Company’s payroll
practices as in effect from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Annual Bonus. During the Employment Period, based on Executive’s
performance relative to targets set by the Board and/or the Compensation
Committee in its sole discretion, and subject to the overall performance of the
Company, Executive will be eligible to receive annual bonuses, with a target
bonus of up to 50% of Base Salary, in accordance with the terms and conditions
established by the Board and/or the Compensation Committee from time to time.
 
(c)    Equity Compensation. On the Effective Date, Executive will be granted an
incentive stock option to purchase one hundred fifty thousand (150,000) shares
of the Company's common stock at an exercise price equal to the fair market
value of the Company’s common stock on the date of grant (the “Option”). The
Option will vest over a three-year period, with 1/3 of the shares subject to the
Option vesting on each of the first three anniversaries following the date of
grant. The Option will be subject to the terms, definitions and provisions of
the SulphCo, Inc. 2006 Stock Option Plan, and the accompanying stock option
agreement under which it is granted. In addition, Executive may further be
entitled to annual option grants as part of the annual review process at the
discretion of the Board and the Compensation Committee.
 
(d)    Vacation. During the Employment Period, Executive will be entitled to (i)
five weeks paid vacation in each calendar year (to be taken at such times and in
such number of days as Executive and the Company shall mutually agree), (ii)
paid sick days as needed due to illness or other incapacity, and (iii) paid
Company holidays, all in accordance with the Company’s policies for its senior
executives as in effect from time to time. Any accrued unused vacation may be
carried over from one year to the following year, provided that no more than
five weeks vacation may be carried over at any time.
 
(e)    Benefits. During the Employment Period, Executive (and his eligible
dependents) will be entitled to participate in the same manner as the Company’s
other senior executives in any employee benefit plans which the Company provides
or may establish for the benefit of its senior executives generally; provided
that the Company reserves the right to cancel or change any of its employee
benefit plans and programs at any time.
 
(f)    Reimbursement of Expenses. During the Employment Period, the Company will
reimburse Executive for all out-of-pocket business expenses that are incurred by
him in furtherance of the Company’s business in accordance with the Company’s
policies with respect thereto as in effect from time to time. Without limiting
the generality of the foregoing, the Company shall pay or reimburse Executive
for charges relating to the use of his cellular phone and reasonable business
travel expenses.
 
(g)    Signing Bonus. The Company shall pay to Executive a signing bonus of
$50,000, payable in two equal installments of $25,000, the first of which shall
be payable within ten (10) days following the Effective Date, and the second of
which shall be payable on or before March 31, 2008, as long as Executive remains
employed by the Company as of the applicable payment dates.
 
 
2

--------------------------------------------------------------------------------

 
 
3.    Termination. Executive’s employment hereunder will terminate upon the
first to occur of the following:
 
(a) Executive’s death;
 
(b) by the Company in the event of Executive’s Disability (as defined below);
 
(c) by the Company for Cause (as defined below);
 
(d) by the Company without Cause; or
 
(e) by Executive, with or without Good Reason (as defined below).
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Cause” means: (i) Executive’s conviction of, or plea of nolo contendere to, a
felony, or a crime involving dishonesty, disloyalty or moral turpitude; (ii)
Executive’s willful disloyalty or deliberate dishonesty; (iii) the commission by
Executive of an act of fraud or embezzlement against the Company; (iv)
Executive’s failure to use his good faith efforts to perform in all material
respects such duties as are contemplated by this Agreement, or to follow any
lawful direction of the CEO, the Board or any committee thereof; (v) Executive’s
gross negligence in the performance of his duties hereunder; or (vi) a material
breach by Executive of any provision of this Agreement or of any Company policy,
which breach is not cured within thirty (30) days after delivery by the Company
to Executive of written notice of such breach, provided that, if such breach is
not capable of being cured within such 30-day period, Executive will have a
reasonable additional period to cure such breach. No act or omission on
Executive’s part will be considered “willful” unless done, or admitted to be
done, by Executive in bad faith or without his reasonable belief that such act
or omission was in the best interests of the Company. Any determination of
“Cause” shall be made in good faith by a majority vote of the Board.
 
“Disability” means Executive’s mental, physical or other disability, the
condition of which renders him incapable of performing his obligations under
this Agreement for a period of 90 consecutive days or an aggregate of 120 days
(whether or not consecutive) in any 12-month period. Any determination of
“Disability” shall be made in good faith by a majority vote of the Board.
 
“Good Reason” means, without Executive’s consent: (i) a failure by the Company
to comply with any material provision of this Agreement which is not cured
within thirty (30) days after Executive has given written notice of such
noncompliance to the Company, provided that, if such failure is not capable of
being cured within such 30-day period, the Company will have a reasonable
additional period to cure such failure; (ii) a material adverse change by the
Company in Executive’s responsibilities, duties or authority as the Chief
Operating Officer of the Company, which causes Executive’s position with the
Company to have less responsibility or authority than Executive’s position
immediately prior to such change, provided that any such change is not in
connection with the termination of Executive’s employment with the Company; or
(iii) at Executive’s election, a Change in Control of the Company if, following
such Change in Control, Executive is no longer the Chief Operating Officer of
the Company (or the surviving or successor company, as applicable), provided
that Executive’s election under this subsection (iii) may only be exercised
within the thirty (30) day period following the first six (6) month anniversary
following the Change in Control.
 
 
3

--------------------------------------------------------------------------------

 
 
“Change in Control” means: (i) any person, entity or affiliated group becoming
the beneficial owner of more than 50% of the outstanding equity securities of
the Company or otherwise becoming the beneficial owner of outstanding equity
securities of the Company having more than 50% of the voting power of the
Company; (ii) a consolidation or merger (in one transaction or a series of
related transactions) of the Company pursuant to which the holders of the
Company’s equity securities immediately prior to such transaction or series of
related transactions would not be the holders immediately after such transaction
or series of related transactions of at least 50% of the voting power of the
entity surviving such transaction or series of related transactions; or (iii)
the sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.
 
4.    Termination Procedures; Effect of Termination.
 
(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or Executive (other than termination on account of Executive’s death)
shall be communicated by written notice (a “Notice of Termination”) to the other
party hereto in accordance with Section 7(a) below, which notice shall indicate
the specific termination provision in Section 3 of this Agreement relied upon
and, if the termination is by the Company for Cause or by Executive for Good
Reason, the specific reasons therefor.
 
(b)    Date of Termination. As used herein, “Date of Termination” shall mean:
(i) if Executive’s employment is terminated as a result of Executive’s death,
the date of Executive’s death; (ii) if Executive’s employment is terminated by
reason of Executive’s Disability, on the date Notice of Termination is given or
such later date specified in the Notice of Termination as the effective date of
termination; (iii) if Executive’s employment is terminated by the Company for
Cause, on the date Notice of Termination is given or such later date specified
in the Notice of Termination as the effective date of termination; (iv) if
Executive’s employment is terminated by the Company without Cause, such date
which is specified in the Notice of Termination as the effective date of
termination; and (v) if Executive’s employment is terminated by Executive, with
or without Good Reason, such date which is specified in the Notice of
Termination as the effective date of termination, which date shall be at least
thirty (30) days following the date the Notice of Termination is given.
 
(c)    Compensation Upon Termination.
 
(i) At any time that Executive’s employment is terminated, the Company will pay
the Accrued Obligations (as defined below) to Executive (or to his estate or
legal representative, if applicable) on or promptly following the Date of
Termination. For purposes of this Agreement, “Accrued Obligations” means (A) the
portion of Executive’s Base Salary as has accrued up through the Date of
Termination which the Executive has not yet been paid, (B) an amount equal to
any unpaid bonus which has already been earned and awarded by the Board and/or
the Compensation Committee through the Date of Termination, (C) an amount equal
to the value of Executive’s accrued unused vacation days, and (D) the amount of
expenses incurred by Executive on behalf of the Company prior to the Date of
Termination and not yet reimbursed as of such date.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) In addition to the Accrued Obligations, if Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason (and
other than due to Executive’s death or Disability), then in exchange for
Executive’s execution and delivery to the Company of a full general release
(which Executive does not later revoke in accordance with its terms), in a form
acceptable to the Company, releasing all claims, known or unknown, that
Executive may have against the Company, and any subsidiary or related entity,
and their respective officers, directors, employees and agents, the Company will
(A) within thirty (30) days following the Date of Termination, pay to Executive
(or his estate or legal representative if applicable) a lump-sum severance
payment equal to one year of his then current Base Salary, and (B) upon proper
election of continuation coverage under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) under the Company’s group
health plans, continue to pay the group medical and dental COBRA premiums for
Executive and Executive’s eligible dependents until the earliest of (x) the date
Executive first becomes eligible for coverage under a subsequent employer’s
applicable group health plan(s), (y) the date such coverage terminates under
applicable law, or (z) eighteen (18) months after the Date of Termination.
 
Notwithstanding any other provision with respect to the timing of payments under
this Section 4(c), if, at the time of Executive’s termination, Executive is
deemed to be a “specified employee”  (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any successor
statute, regulation and guidance thereto) of the Company, then only to the
extent necessary to comply with the requirements of Code Section 409A, any
payments to which Executive may become entitled under Section 4(c) which are
subject to Code Section 409A (and not otherwise exempt from its application)
will be withheld until the first business day of the seventh month following the
Date of Termination, at which time Executive shall be paid an aggregate amount
of any withheld payments otherwise due under Section 4(c), as applicable.
 
(d)    Other Provisions. The effect of termination on any stock options or
restricted stock granted or issued to Executive shall be governed by the terms
and provisions of any applicable option agreement, restricted stock agreement
and/or equity incentive plan. The amount of any benefit due to Executive after
the date of such termination pursuant to this Agreement will not be reduced or
offset by any payment or benefit that Executive may receive from any other
source.
 
5.    Restrictive Covenants. On the Effective Date, Executive will enter into a
confidentiality, non-competition, non-solicitation, assignment of inventions and
non-disparagement agreement, substantially in the form of the Company’s standard
agreement used for such purposes, and the non-competition and non-solicitation
covenants shall last for two years following the Date of Termination.
 
6.    Indemnification. The Company shall, to the fullest extent permitted by law
and by its Articles of Incorporation and Bylaws, indemnify Executive and hold
him harmless for any acts or decisions made by him in good faith while
performing his duties to the Company, and the Company shall at all times during
Executive’s employment with the Company, maintain directors’ and officers’
liability insurance, at and upon commercially reasonable terms and limits.
 
 
5

--------------------------------------------------------------------------------

 
 
7.    General.
 
(a)    Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be addressed to the receiving party’s address
set forth below or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid. All notices, requests, consents and other
communications hereunder will be deemed to have been given either (A) if by
hand, at the time of the delivery thereof to the receiving party, (B) if sent by
overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (C) if sent by registered or certified
mail, on the third business day following the day such mailing is made. All
notices, requests, consents and other communications hereunder will be sent as
follows:
 

If to the Company:
SulphCo, Inc.

4333 W. Sam Houston Pkwy
N. Suite 190
Houston, TX 77043
Attention: Chief Executive Officer
 

If to Executive:
Marion Clay Chambers

55 Redbud Ridge Place
The Woodlands, TX 77380


(b)    Entire Agreement. This Agreement (together with any other agreements
referenced herein) embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement will affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.
 
(c)    Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto.
 
(d)    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)    Successors and Assigns; Third Party Beneficiaries. All statements,
representations, warranties, covenants and agreements in this Agreement will be
binding on the parties hereto and will inure to the benefit of the respective
successors, heirs, executors and permitted assigns of each party hereto. Any
such successor of the Company will be deemed substituted for the Company under
the terms of this Agreement for all purposes. For this purpose, “successor”
means any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. Executive may not
assign any of Executive’s rights to compensation or other benefits under this
Agreement, except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void. Nothing in this
Agreement will be construed to create any rights or obligations except among the
parties hereto, and (except for Executive’s estate or other legal
representative) no person or entity will be regarded as a third-party
beneficiary of this Agreement.
 
(f)    Governing Law. This Agreement and the rights and obligations of the
parties hereunder will be construed in accordance with and governed by the law
of the State of Texas, without giving effect to the conflict of law principles
thereof.
 
(g)    Jurisdiction, Venue. Any legal action or proceeding with respect to this
Agreement will be brought in the Federal or state courts of Harris County,
Texas. By execution and delivery of this Agreement, each of the parties hereto
accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.
 
(h)    Severability. The parties intend this Agreement to be enforced as
written. However, if any court of competent jurisdiction determines any
provision, or any portion thereof, of this Agreement to be unenforceable or
invalid, then such provision shall be deemed limited to the extent that such
court deems it valid or enforceable and the remaining provisions of this
Agreement shall nevertheless remain in full force and effect.
 
(i)    Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
 
(j)    No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
(k)    Expenses. Each party shall bear its own fees and expenses incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement. The prevailing party in any legal proceeding to enforce this
Agreement shall be entitled to legal fees and costs reasonably incurred. 
 
 
7

--------------------------------------------------------------------------------

 
 
(l)    Withholdings. The Company will deduct from each payment to be made to
Executive under this Agreement such amounts, if any, required to be deducted or
withheld under applicable law.
 
(m)    Tax Consequences. Executive hereby acknowledges and agrees that the
Company makes no representations or warranties regarding the tax treatment or
tax consequences of any compensation, benefits or other payments under the
Agreement, including, without limitation, by operation of Code Section 409A, or
any successor statute, regulation or guidance thereto.
 
(n)    Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. This Agreement may be delivered by facsimile, and facsimile
signatures shall be treated as original signatures for all applicable purposes.
 
(o)    Opportunity to Review. Executive hereby acknowledges that Executive has
had adequate opportunity to review these terms and conditions and to reflect
upon and consider the terms and conditions of this Agreement, and that Executive
has had the opportunity to consult with counsel of Executive’s own choosing
regarding such terms.  Executive further acknowledges that Executive fully
understands the terms of this Agreement and has voluntarily executed this
Agreement.
 
[Remainder of page left intentionally blank. Signature page(s) to follow.]
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date and year first above written.
 


 
SULPHCO, INC.
 
By:/s/ Larry D. Ryan


Name: Larry D. Ryan


Title: Chief Executive Officer




EXECUTIVE


/s/ Marion Clay Chambers
Marion Clay Chambers 
 
 
9

--------------------------------------------------------------------------------

 
 